DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (apparatus claims 1-6) and Species D (Figs. 10A-11H) in the reply filed on March 12, 2021 is acknowledged.

Specification and Drawings
The specification refers to the “locking assembly 466” but there is no reference to 466 in the drawings. Corrected drawings or corrected numbering in the specification is required.

Claim Objections
Claims 4 and 8 are objected to because of the following informalities:
Claim 4 is dependent off claim 11. It seems it was meant to be off claim 3. Claims 11 and 9 do not have “a first handle”.
Claim 8 is out of the normal number ordering similar to claim 4 and requires “the first handle” which is part of claim 1 and not claim 9, so it seems it is supposed to be off claim 7.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 is unclear because it brings in the limitation “the locking sleeve” in line 4, which lacks antecedent basis. It seems it may be referring to the retaining sleeve, but it wouldn’t make sense to say that the retaining sleeve can be held stationary and then also rotate at the same time.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13, 15, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Divincenzo et al. (US 2016/0030100; “Divincenzo”), in view of Tiede (US 5613585).
In regards to claims 1-7, Divincenzo discloses a screw inserter instrument (Figs. 2B, 5C), comprising: a screw drive assembly (Fig. 2B; 120 and 102) having a first handle (120) and a driver shaft (102) coupled to the first handle (Fig. 2B; paragraph [0053]), the driver shaft having a distal tip (Fig. 2B; distal end of 102 not labeled) 
However, Divincenzo does not disclose the first handle being able to rotate independently of the driver shaft in an unlocked configuration.
Tiede teaches a driver that can be set to different ratchet settings to allow for the handle to turn the drive shaft clockwise or counter clockwise (Figs. 1-8). The first handle is biased to the locked configuration (Figs. 1-8; when the device is set in the locked configuration it is biased to stay in that configuration until the user applies force to the cap 32; col. 3, lines 33-46). Further comprising a control mechanism (Figs. 1-8) disposed within the first handle and in communication with the driver shaft (Figs. 3 and 6), the control mechanism including at least one trigger element (Fig. 8; 32) that is fixedly coupled to a locking ring (the ring can be considered as many parts all within the ring shown in Fig. 4, like the cap 32, boss 30, pins, and pawls) such that movement of 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the ratcheting feature, as taught by Tiede, to the inserter of Divincenzo, in order to allow versatility for turning the drive shaft.
As to claim 8, once the combination is made it is disclosed that wherein, when the first handle is in the locked configuration, the first handle can maintain the driver shaft in a stationary position while the retaining sleeve can be rotated to threadably disengage from the bone screw (Fig. 2B of Divincenzo with understanding that ratchet is set to the locked configuration, note that if the user holds the driver stationary and twists the outer sleeve 125 this will spin the screw causing the threads 113 to disengage), and when the first handle is in the unlocked configuration (Tiede’s ratchet allows for this), the second handle can be held stationary while the first handle can be rotated in the first 
In regards to claims 9-13, and 15, Divincenzo discloses a screw inserter instrument (Fig. 2B, 5C), comprising: a screw drive assembly (Fig. 2B; 120, 102) including a handle (120) and a driver shaft (102) operatively coupled to the handle, the driver shaft having a distal tip (Fig. 2A; 110) configured to couple to a bone screw for driving the bone screw into bone (Fig. 2B; paragraph [0052]). Further comprising a retaining sleeve (Fig. 2A; 125) disposed around the driver shaft (Fig. 2B) and having a distal end (end of driver shaft at 113; note how the claim is not requiring the threads to be on the distal end of the retaining sleeve) configured to threadably engage with a bone screw (Fig. 2B; paragraph [0052]).
However, Divincenzo does not disclose the locking assembly and clutch assembly.
Tiede teaches a driver (Figs. 1-8) that comprises a locking assembly (Fig. 5) within the handle (Figs. 3-5) and in communication with the driver shaft (Figs. 1-8), the locking assembly having a locked configuration (Fig. 5) in which the handle and the driver shaft are locked to one another such that they rotate as a unit (Fig. 5; cols. 3-6), and an unlocked configuration in which the handle and the driver shaft rotate independent of each other (cols. 3-6); and a clutch assembly (Fig. 5; the ratchet mechanism is the clutch and the locking assembly) in communication with the handle and the driver shaft (Figs. 1-8), the clutch assembly being configured, when the locking assembly is in the unlocked configuration, to allow the handle to rotate in first and second opposite directions to drive the driver shaft in only the first direction (cols. 3-6). 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the ratcheting feature, as taught by Tiede, to the inserter of Divincenzo, in order to allow versatility for turning the drive shaft.
As to claim 16, once the combination is made it is disclosed that wherein, when the locking assembly is in the locked configuration, the driver shaft can be held while the retaining sleeve can rotate to threadably disengage from the bone screw (Fig. 2B of Divincenzo with understanding that ratchet is set to the locked configuration, note that if the user holds the driver stationary and twists the outer sleeve 125 this will spin the screw causing the threads 113 to disengage), and when the locking assembly is in the unlocked configuration (Tiede’s ratchet allows for this), a locking sleeve (similar to the .

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 requires a clutch assembly with inner and outer rings that engage one another to rotate the driver shaft in a particular manner. The ratchet/clutch assembly of Tiede does not teach this feature and it would not be obvious to add this type of structure to the combination.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zade Coley whose telephone number is (571)270-1931.  The examiner can normally be reached on M-F (9-5) PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZADE COLEY/Primary Examiner, Art Unit 3775